Opinion of the Court
Darden, Chief Judge:
In this case the Court of Military-Review sitting en banc affirmed the appellant’s conviction contrary to a prior Court of Military Review panel -that had ruled in his favor. This procedure is unauthorized. United States v Chilcote, 20 USCMA 283, 43 CMR 123 (1971); United States v Wheeler, 20 USCMA 595, 44 CMR 25 (1971); United States v Croney, 20 USCMA 292, 43 CMR 132 (1971).
Accordingly the en banc decision of the Court of Military Review is reversed. The record of trial is returned to the Judge Advocate General of the Army for action consistent with this opinion.
Judge Quinn and Senior Judge Ferguson concur.